DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 07, 2021 has been entered.
2.	Applicants have amended claims 114, 115, 117, 121, 122, 123, and 132, added new claim 144, and cancelled claims 116, 118, 120, 124, 126, 127, 133, and 135-143.
 	3.	Claims 114, 115, 117, 119, 121-123, 125, 128-132, 134 and 144 are pending and under consideration.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 114,115, 117, 119, 121-122, 128-132, 134 and 144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13, 25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 53, 94, 97 and 123-126 of co-pending Application No. 15/577,672 (reference application, published as US 2018/0344767) essentially for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to  i) a method for treating a cancer in a patient suitable for a  CAR T cell therapy comprising (i) administering to the patient one or more preconditioning agents that are capable of decreasing the serum level of perforin and increasing a interleukin-15 ("IL-15"), interleukin-7 ("IL-7"), and at least one additional cytokine selected from the group consisting of monocyte chemotactic protein 1 ("MCP-1"), C-reactive protein ("CRP"), placental growth factor ("PLGF"), interferon gamma-induced protein 10 ("IP-10"), wherein the preconditioning agents are an alkylating agent and a purine analog  and (ii) administering a therapeutically effective amount of CAR T cell therapy on day zero wherein the patient has been determined to exhibit  a decrease in the serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine at day zero, prior to the administration of CAR T cell therapy and relative to their baseline serum levels, prior to the administration of the preconditioning agents,  and ii) A method for decreasing the serum level of perforin and  increasing a serum level of IL-15, IL-7, and at least one additional cytokine selected from the group consisting of MCP-1, CRP, PLGF, IP-10, and any combination thereof to pre-condition a patient in need of a T cell therapy comprising administering to the patient one or more preconditioning agents, wherein the patient is treated with a CAR T cell therapy when exhibiting a decreased serum level of perforin and an increased serum level of IL-15, IL-7, and the at least one additional cytokine at day zero, prior to the administration of CAR T cell therapy and relative to their baseline serum levels, prior to the administration of the preconditioning agents. See claims 1 and 7.
The day of T cell therapy would be day 0 as claimed. 
The method comprises measuring the serum level of IL-15, IL-7, and the at least one cytokine after the administration of the one or more preconditioning agents. See claims 1, 4, and 7. 
The method increases the level of IL-7 at least 6-fold after the administration of the preconditioning agents.  See claim 13. 
6 to about 5x106 engineered CAR T cells/kg.  See claims 53 and 94.
The method comprises administering cyclophosphamide and fludarabine and a dose of cyclophosphamide is administered to the subject is about 900 mg/m2/day to about 1000 mg/m2/day and a dose of fludarabine administered to the subject is about 25 or 30 mg/m2/day.  See claims 35, 36, 42 and 46.
The dose of fludarabine is administered daily for at least two days. See claim 50.
The method treats leukemia, lymphoma, and acute lymphoblastic leukemia.  See claim 97.  
The CAR binds tumor antigen CD19. See claims 124 and 125.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to measure prior to and after treatment with the preconditioning agents so that the it can be determined if an increased occurred in the serum level of IL-15, IL-7, and the at least one additional cytokine, like MCP-1, after the administration of the one or more preconditioning agents, so that the engineered CAR T cells can be administered when the patient exhibits an increased serum level of IL-15, IL-7, and the at least one additional cytokine, like MCP-1. 
It is noted that generally differences in dose or order of administration will not support he patentability of subject matter encompassed by the prior art unless there is evidence indicating such doses or order of administration are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See MPEP 2144.05(II).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	4.	Applicant argues that the pending claims are not obvious over any of the claims of co-pending Application No. 15/577,672. The pending claims are directed to a method of treating a tumor that has been exposed to a specific conditioning regimen with CAR T cells, wherein the peak serum levels of IL-7 increase after CAR T cell administration. There is nothing in the claims of co-pending Application No. 15/577,672 that suggests a method with the claimed combination of elements. Consequently, the presently claimed methods are not obvious over the claims of the ‘672 application. Applicants therefore respectfully request that the Examiner withdraw this rejection and allow the present claims.

	Applicant’s arguments have been considered, but have not been found persuasive. With regard to the timing of the peak serum levels of IL-7 increase, the current claims are drawn to whereby the peak serum level of IL-7 increases.  The timing of the increased IL-7 is not particularly limited as currently claimed and it can occur before or after CAR T cell administration.  Additionally, the claims of the ‘672 application teach increased serum level of Il-7 after administration of the preconditioning agents cyclophosphamide and fludarabine at day 

4.	Claims 123 and 125 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13,  25, 29, 30, 35, 36, 42, 46, 48, 50, 51, 53, 94, 97 and 123-126 of co-pending Application No. 15/577,672 (reference application, published as US 2018/0344767) as applied to claims 114, 115, 117, 119, 121-122, and 128-132, 134 and 144 above in further view of Lee et al. (Blood 2012, 120: Ab. No. 2609, of record), “Lee” for the reasons of record. 
The ‘672 claims teach as set forth above, but do not teach the structure or target of the CAR. 
Lee teaches treating acute lymphocytic leukemia (ALL) with CD19 chimeric antigen receptor (CD19-CAR) engineered T cells with a scFV binding domain.
Lee teaches the patient was pretreated with fludarabine (25 mg/m2/day on Days -4, -3, -2) and cyclophosphamide (900 mg/m2 on Day -2) prior to the infusion of 1×106 CAR-transduced T cells/kg. 
	Lee teaches that the CD19-CAR eradicated human acute lymphocytic leukemia (ALL) in murine xenografts and induced complete remission in chemotherapy refractory ALL.
	It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘672 claims and Lee and use the CD19-CAR in the CAR-T cell therapy methods of the ‘672 claims given the Lee teaches that the CD19-CAR eradicated human acute lymphocytic leukemia (ALL) in murine xenografts and induced complete remission in chemotherapy refractory ALL.  Given the effectiveness of the CD19-CAR 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	5.	Applicant argues that as for the previous rejection, the pending claims are not obvious over any of the claims of co-pending Application No. 15/577,672 alone, or in view of Lee. The pending claims are directed to a method of treating a tumor that has been exposed to a specific conditioning regimen with CAR T cells, wherein the peak serum levels of IL-7 increase after CAR T cell administration. There is nothing in the claims of co-pending Application No. 15/577,672 that suggests a method with the claimed combination of elements. Lee does not remedy this deficiency. Consequently, the presently claimed methods are not obvious over the claims of the ‘672 application in view of Lee. Applicants therefore respectfully request that the Examiner withdraw this rejection and allow the present claims.

	Applicant’s arguments have been considered, but have not been found persuasive.  As set forth above the timing of the increased IL-7 is not particularly limited as currently claimed and it can occur before or after CAR T cell administration.  Additionally, the claims of the ‘672 application teach increased serum level of IL-7 after administration of the preconditioning agents cyclophosphamide and fludarabine at day 0.   So the level of IL-7 would be increased, at least temporarily, after the administration of   CAR T, which is on day 0.  Thus Lee does not need 

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 114, 115, 117, 119, 121-123, 125, 128-132, 134 and 144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 114 recites the limitation "where the measurements are relative to the serum level of these three cytokines prior to tumor exposure to cyclophosphamide and fludarabine" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim because the prior portion of the claim does not refer to any explicit measurements of cytokines. Given the claim 114 is indefinite, its dependent claim are also indefinite. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 144 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New claim 144 is drawn to wherein the peak serum level of IL-7 is increased by at least 3-fold.
Applicant argues that , the specification also provides that the peak levels of IL-7 increase by at least three-fold after CAR T cell treatment in 9 of 11 patients that have a complete response (CR) or  partial response (PR) to CAR T cell treatment. See, for example, FIG. 17. Consequently, the claimed methods are supported by at least these data. 
A review of Applicant’s cited support in Figure 17 shows the level of IL-7 maximum fold change of IL-7 levels post-CAR T cell treatment versus baseline (pre-conditioning) in individual subjects with different levels of response to treatment.  Figure 17 teaches that the average fold 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

8.	Claims 114, 115, 117, 119, 121-123, 125, 128-132, 134 and 144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,855,298 (of record) in view of Lee et al. (Blood 2012, 120: Ab. No. 2609), “Lee” and  Dudley et al. (J. Clinical Oncology Nov. 10, 2008 26 (32): 5233-5239).  
The claims of the ‘298 patent are drawn to:
1. A method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day to about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day and (ii) administering to the patient a therapeutically effective amount of from about 1 x 106 to about 5 x 106 engineered CAR T cells/kg; wherein the dose of cyclophosphamide is administered daily for three days. 2. The method of claim 1, wherein the therapeutically effective amount of the engineered CAR T cells is about 1 x 106 or about 2 x 106 cells/kg. 3. A method of conditioning a patient in need of a T cell therapy comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day and to about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day; and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for three days. 4. The method of claim 3, wherein the tumor comprises non-Hodgkin's lymphoma. 5. The method of claim 3, wherein the dose of fludarabine is administered daily for two days to wherein the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of a homeostatic cytokine selected from interleukin 7 (IL-7), interleukin 15 (IL-15), interleukin 10 (IL-10), interleukin 5 (IL-5), gamma-induced protein 10 (IP-10), interleukin 8 (IL-8), monocyte chemotactic protein 1 (MCP-1), placental growth factor (PLGF), C-reactive protein (CRP), soluble intercellular adhesion molecule 1 (sICAM-1), soluble vascular adhesion molecule 1 (sVCAM-1), and any combination thereof. 14. The method of claim 13, wherein the homeostatic cytokine is selected from IL-10, IL-5, IP-10, MCP-1, PLGF, CRP, sICAM-1, and any combination thereof. 6 engineered CAR T cells/kg. 22. The method of claim 3, wherein the therapeutically effective amount of T cells is about 1 x 106 or about 2 x 106 engineered CAR T cells/kg. 23. The method of claim 1, wherein the dose of cyclophosphamide is about500 mg/m2/day. 24. The method of claim 1, wherein the dose of cyclophosphamide is about 550 mg/m2/day. 25. A method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells, wherein the dose of cyclophosphamide is administered daily for three days. 26. The method of claim 25, wherein the dose of cyclophosphamide and the dose of fludarabine are administered daily on the same day. 27. The method of claim 25, wherein the therapeutically effective amount of engineered T cells 6 or about 2 x 106 engineered CAR T cells/kg. 28. A method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for about three days; and wherein the dose of fludarabine is administered daily for about three days. 29. The method of claim 28, wherein the T cells are CART cells. 30. The method of claim 28, wherein the therapeutically effective amount of engineered T cells is about 1 x 106 or about 2 x 106 engineered CAR T cells/kg.
Lee teaches as set forth above. 
Dudley teaches lymphodepletion with cyclophosphamide and fludarabine before adoptive cell therapy (ACT) in melanoma patient. See abstract. Dudley teaches lymphodepletion was associated with increased IL-7 and IL-15 serum levels when precondition levels and day 0 levels were measured before administration of tumor infiltrating lymphocytes (TIL).  See abstract, Fig. 2, p. 5237-right column and p. 5238-right column. Dudley teaches that IL-7 increased by more than three fold.  See Figure 2B.
Although the claims of the ‘298 claims do not specifically teach the combination of doses of fludarabine, cyclophosphamide,  and CD19 CAR-T cells instantly claimed, given that Lee teaches the treatment conditions of the claims as set forth above, the claimed doses of fludarabine, cyclophosphamide, CAR-T cells, and order of treatments would have been obvious because one of skill in the art, e.g. a physician, would have been motivated to find the optimal dosage and treatment regime for a particular patient to most effectively treat the patient with the cancers of the ‘298 claims or cancers of Lee.
prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘298 claims, Lee and Dudley and measure  IL-7,  IL-15, and MCP-1 at day 0 or later after preconditioning with cyclophosphamide  and fludarabine because the ‘298 claims teaches the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of IL-7, IL-15, and MCP-1 and Dudley teaches lymphodepletion was associated with increased IL-7 and IL-15 serum levels when precondition levels and day 0 levels were measured before administration of tumor infiltrating lymphocytes.  Thus one would have been motivated to measure IL-7, IL-15, and MCP-1 to monitor the effectiveness of the preconditioning treatment. 
It is noted that generally, differences in dose or order of administration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such doses or order of administration are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See MPEP 2144.05(II).

9.	Claims 114, 115, 117, 119, 121-123, 125, 128-132, 134 and 144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,322,146 (Bot et al. June 18, 2019) in view of Lee et al. (Blood 2012, 120: Ab. No. 2609), “Lee” and Dudley et al. (J. Clinical Oncology Nov. 10, 2008 26 (32): 5233-5239), “Dudley”.  
The claims of the ‘146 patent are drawn to:
2/day to about 600 mg/ m2/day and a dose of fludarabine at about 30 mg/ m2/day to about 50 mg/ m2/day; and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for three days; wherein the engineered CAR T cells express a chimeric antigen receptor that comprises an scFv, and wherein the scFv is capable of binding CD19. 
    2. The method of claim 1, wherein the therapeutically effective amount of the engineered CAR T cells is about 1 x106 to about 5 x106 engineered CAR T cells/kg. 
    3. A method of conditioning a patient in need of a T cell therapy comprising (i) administering to the patient a dose of cyclophosphamide at about 500 mg/m2/day to about 600 mg/m.sup.2/day and a dose of fludarabine between 30 mg/ m2/day and 50 mg/m2/day; and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for three days; wherein the engineered CAR T cells express a chimeric antigen receptor that comprises an scFv, and wherein the scFv is capable of binding CD19. 
    4. The method of claim 1, wherein the dose of fludarabine is about 30 mg/ m2/day. 
    5. The method of claim 3, wherein the dose of fludarabine is about 30 mg/ m2/day. 
    6. The method of claim 3, wherein the patient has non-Hodgkin's lymphoma. 
    7. The method of claim 3, wherein the dose of fludarabine is administered daily for two days to five days. 
    8. The method of claim 1, wherein the dose of fludarabine is administered daily for two days to five days. 

    10. The method of claim 3, wherein the patient has diffuse large B cell lymphoma (DLBCL), primary mediastinal large B cell lymphoma (PMBCL), or follicular lymphoma (FL). 
    11. The method of claim 3, wherein the administration of cyclophosphamide and/or fludarabine begins at least about five days prior to administration of the T cell therapy (day 0). 
    12. The method of claim 3, wherein the patient has leukemia. 
    13. The method of claim 1, wherein the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of a homeostatic cytokine selected from interleukin 7 (IL-7), interleukin 15 ( IL-15), interleukin 10 (IL-10), interleukin 5 (IL-5), gamma-induced protein 10 (IP-10), interleukin 8 (IL-8), monocyte chemotactic protein 1 (MCP-1), placental growth factor (PLGF), C-reactive protein (CRP), soluble intercellular adhesion molecule 1 (sICAM-1), soluble vascular adhesion molecule 1 (sVCAM-1), and any combination thereof. 
    14. The method of claim 13, wherein the homeostatic cytokine is selected from the group consisting of IL-10, IL-5, IP-10, MCP-1, PLGF, CRP, sICAM-1, and any combination thereof. 
    15. The method of claim 1, wherein the dose of fludarabine is administered daily for two days. 
    16. The method of claim 1, wherein the dose of fludarabine is administered daily for three days. 

    18. The method of claim 1, wherein the dose of cyclophosphamide is administered at least about one day before the dose of fludarabine. 
    19. The method of claim 1, wherein the dose of fludarabine is administered at least about one day before the dose of cyclophosphamide. 
    20. The method of claim 1, wherein the therapeutically effective amount of engineered CAR T cells is about 1 x106 or about 2x106 cells/kg. 
    21. The method of claim 1, wherein the therapeutically effective amount of engineered CAR T cells is about 2 x106 cells/kg. 
    22. The method of claim 3, wherein the therapeutically effective amount of engineered CAR T cells is about 1 x106 or about 2 x106 cells/kg. 
    23. The method of claim 1, wherein the dose of cyclophosphamide is about 500 mg/ m2/day, and wherein the dose of fludarabine is about 30 mg/ m2/day. 
    24. The method of claim 1, wherein the dose of cyclophosphamide is about 550 mg/ m2/day. 
    25. A method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 500mg/ m2/day and a dose of fludarabine at about 30 mg/ m2/day to about 50 mg/ m2/day and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for three days; wherein the engineered CAR T cells express a chimeric antigen receptor that comprises an scFv, and wherein the scFv is capable of binding CD19. 

    27. The method of claim 25, wherein the therapeutically effective amount of engineered CART cells is about 1 x106 or about 2 x106cells/kg. 
    28. A method of treating a patient having a tumor comprising (i) administering to the patient a dose of cyclophosphamide at about 600 mg/m2/day and a dose of fludarabine at about 30 mg/m2/day to about 50 mg/m2/day and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells; wherein the dose of cyclophosphamide is administered daily for about three days; wherein the dose of fludarabine is administered daily for about three days; wherein the engineered CAR T cells express a chimeric antigen receptor that comprises an scFv, and wherein the scFv is capable of binding CD19. 
    29. The method of claim 28, wherein the therapeutically effective amount of engineered CART cells is about 1 x106 or about 2x106 cells/kg. 
    30. The method of claim 3, wherein the dose of cyclophosphamide is about 500 mg/ m2/day, and wherein the dose of fludarabine is about 30 mg/m2/day.
Although the claims of the ‘146 claims do not specifically teach the combination of doses of fludarabine, cyclophosphamide, and CD19 CAR-T cells instantly claimed, given that Lee teaches the treatment conditions of the claims as set forth above, the claimed doses of fludarabine, cyclophosphamide, CAR-T cells, and order of treatments would have been obvious because one of skill in the art, e.g. a physician, would have been motivated to find the optimal dosage and treatment regime for a particular patient to most effectively treat the patient with the cancers of the ‘146  claims or cancers of Lee.
prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘146 claims, Lee and Dudley and measure  IL-7,  IL-15, and MCP-1 at day 0 or later after preconditioning with cyclophosphamide  and fludarabine because the ‘146  claims teach that the patient after the administration of cyclophosphamide and fludarabine exhibits an increased serum concentration, compared to the serum level prior to the administration of cyclophosphamide and fludarabine, of IL-7, IL-15, and MCP-1 and Dudley teaches lymphodepletion was associated with increased IL-7 and IL-15 serum levels when precondition levels and day 0 levels were measured before administration of tumor infiltrating lymphocytes.  Thus one would have been motivated to measure IL-7, IL-15, and MCP-1 to monitor the effectiveness of the preconditioning treatment. 
It is noted that generally, differences in dose or order of administration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such doses or order of administration are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See MPEP 2144.05(II).

Conclusion
	10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642